120 S.W.3d 913 (2003)
In re Douglas A. DUNN.
No. 06-03-00150-CV.
Court of Appeals of Texas, Texarkana.
Submitted November 10, 2003.
Decided November 12, 2003.
Douglas A. Dunn, New Boston, pro se.
Billy Fox, Bowie County Dist. Clerk, New Boston, for respondent.
Before MORRISS, C.J., ROSS and CARTER, JJ.

OPINION
Opinion by Chief Justice MORRISS.
Douglas A. Dunn has filed a petition for writ of mandamus. He asks this Court to order the District Clerk of Bowie County to perform her ministerial duty and issue citation in his pro se lawsuit filed in the 202d Judicial District Court, cause number 03C1532-202. The clerk has taken no action to issue citation. She has advised Dunn by letter that the suit has been filed, that a copy has been provided to the trial judge, and that the clerk's office will take no further action except by order of the trial court.
This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or county court in the court of appeals district." Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp.2004). The Legislature has not conferred authority on this Court to issue a writ of mandamus generally, and we do not have the authority in the context of these allegations to issue a writ of mandamus against a district clerk.
The petition is denied.